Citation Nr: 1707932	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-45 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a bilateral ankle disability.

5. Entitlement to service connection for a lumbar spine disability.

6. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 through April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and October 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran appeared at a Travel Board hearing to provide testimony before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

After the December 2015 and March 2016 substantive appeals, the Veteran submitted letters from friends and family regarding her claimed disabilities.  The Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the Veteran in this case.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board notes that additional evidence from the Social Security Administration was submitted after the issuance of the October 2015 and January 2016 statements of the case.  Generally, a supplemental statement of the case (SSOC) must be issued by the Agency of Original Jurisdiction (AOJ) when new evidence is received.  An exception to this general rule is when the additional evidence is either duplicative or not relevant to the issue on appeal.  38 CFR 20.1304(c).  In the present case, the Board finds that the newly obtained evidence is not relevant to the issues on appeal.  Most of the records pertain to a heart condition and do not provide any statements as to nexus for the issues on appeal.  Accordingly, the Board may proceed with the adjudication of the pending claims as a SSOC is not required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left shoulder disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a cervical spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Here, the Veteran filed the cervical spine claim as a fully developed claim (FDC) in September 2015 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  When filing an FDC, a veteran submits all evidence relevant and pertinent to the claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the veteran what evidence is required to substantiate a claim for service connection, the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  The Veteran's signature on the VA Form 21-526EZ indicates that she has received all essential notice required by the VCAA.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, post-service private medical records, and post-service VA treatment records.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to render a decision.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, as will be discussed below, there is no evidence that the Veteran has a cervical spine disability.  While the Veteran maintains she experiences neck pain and there is evidence she was injured in service, the record does not substantiate a diagnosis of any cervical spine injury or disability.  Accordingly, a VA opinion is not necessary with respect to this claim.

The Veteran was provided with an opportunity to testify at a hearing before the Board.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding her disabilities.  The Veteran had an opportunity to provide evidence in addition to her testimony as to why she should be service connected for her cervical spine disability.  The Veteran did not indicate that there was outstanding medical evidence for VA to procure.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the March 2016 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims service connection for a cervical spine disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source. Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In September 2015, the Veteran claimed service connection for a cervical spine disability sustained in a fall during active duty.  Later, during her March 2016 Travel Board hearing, she asserted that her neck was injured during a personal assault while stationed in Germany in 1985.

Service treatment records do not show the Veteran was treated for a cervical spine condition or that she ever complained of neck pain while in service.  While post-service VA treatment records show the Veteran complained of neck pain, she was never diagnosed with a cervical spine disability.  As noted above, pain alone, without an underlying diagnosis or functional impairment, is not a service connectable disability.  See Brammer, 3 Vet. App. (1992).

In March 2016, the Veteran's friends and family submitted statements in support of her claims.  A statement from the Veteran's sister expressed that the Veteran experiences neck pain.

While the Board recognizes that the Veteran is competent to report the observable manifestations of her claimed disability, she is not competent to render a diagnosis based on the manifestation of those symptoms since she does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

There is no evidence to indicate the Veteran has a cervical spine disability.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for a cervical spine disability is denied.



ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Veteran claims service connection for a left shoulder disability, a bilateral hip disability, a bilateral ankle disability, and a lumbar spine disability.  In a December 2014 statement, she claimed she injured her left shoulder, both hips, both knees, both ankles, and lower back when she fell down a flight of metal stairs in full gear while carrying a PA system.  Further, the Veteran averred she sustained additional injuries to her left shoulder and lower back during a personal assault while stationed in Germany in 1985.

Service treatment records show the Veteran fell down a flight of stairs in July 1984 and received ongoing treatment for bilateral knee injuries, bilateral tendonitis of the Achilles, and tibial stress reactions until September 1984.  The records also show the Veteran complained of bilateral hip pain in September 1984.  A note in her service treatment records indicates she was treated for a low back injury sustained while lifting a patient out of an ambulance.

In May 2015, the Veteran was afforded a VA examination.  The examiner found that the Veteran was diagnosed with a knee strain in 2015, but noted no other knee conditions.  However, she was diagnosed with bilateral degenerative joint disease of the knees in April 2014.  He also noted that the Veteran did not have a current diagnosis of any bilateral hip disability.  VA treatment records from July 2015 note the Veteran had mild degenerative changes of the hips bilaterally.  Similarly, the examiner found the Veteran did not have a current bilateral ankle disability.  However, the examiner incorrectly noted she had never been diagnosed with stress fractures or Achilles tendonitis.  Again, the Veteran's service treatment records show she was diagnosed with Achilles tendonitis in September 1984 and was treated for tibial stress reactions.  The examiner opined that even if the Veteran had a bilateral hip disability, evidence in her file did not establish a chronic condition.  Finally, he opined that the Veteran's current bilateral knee disability was not etiologically related to her in-service injury because she was not treated for knee disabilities between 1986 and 2012, thus no nexus could be established.  No imaging was conducted with respect to any of the Veteran's claimed disabilities.

VA obtained a VA medical opinion regarding the Veteran's claimed lumbar spine disability in January 2016.  The examiner was asked to opine as to whether mild degenerative changes of the Veteran's lumbar spine were at least as likely as not caused by her in-service injury.  The examiner noted that she suffered a back injury while lifting a patient from an ambulance while in service.  He opined that this injury was less likely than not linked to the Veteran's current lumbar spine disability.  The examiner did not consider any of the Veteran's lay statements regarding her personal assault or whether claimed injuries sustained during the assault could be etiologically linked to her lumbar spine disability.

Because the opinions regarding whether any current bilateral hip, bilateral knee, bilateral ankle, and lumbar spine disabilities are inadequate, a remand is necessary to obtain an adequate opinion and thus fulfil VA's duty to assist the Veteran in obtaining evidence to substantiate her claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran was not afforded a VA examination in connection with her left shoulder disability.  The Veteran claimed she injured her shoulder when she fell down a flight of stairs in July 1984.  She further averred in an October 2015 statement that while stationed in Germany she experienced a personal assault and felt a "pop" in her left shoulder.  She was diagnosed with a tear to the rotator cuff and degenerative disc disease of her left shoulder in July 2014.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all the Veteran's outpatient records from the Bay Pines/Pensacola VAMC and all associated clinics from January 2016 to the present.

2. Only after obtaining the above identified records, to the extent they exist, provide the Veteran's claims file to the May 2015 VA examiner or other qualified VA clinician.  The Veteran should be afforded a VA examination and the examiner is requested to provide the following information and opinions:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed left shoulder, bilateral hip, bilateral knee, bilateral ankle, or lumbar spine disability was incurred in, as a result of, or otherwise etiologically related to the Veteran's active duty service.

(b) In providing the requested opinion, the examiner should explicitly address the Veteran's post-service treatment records showing that she has been treated for the above-listed disabilities.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


